Case o-20-/lof/-reg. VOC 150-4 FnuedlijlO;ceO Entered 11/10/20 l4ilcisf

AFFIDAVIT OF SERVICE BY FIRST CLASS MAIL

RE: Diamond Finance Co., Inc.
Case No. 820-71877-A736

STATE OF NEW YORK )
) 8s.:
COUNTY OF NASSAU )

Lisa Carpinone, being duly sworn, deposes and says:

That I am not a party to this action, am over the age of 18 years, and reside in
Massapequa Park, New York.

That on the 10th day of November, 2020, I served the within NOTICE OF
HEARING and APPLICATION IN SUPPORT upon all parties who filed notice pursuant to Rule
2002 of the Federal Rules of Bankruptcy Procedure and all parties who filed Op-In Form at their
following respective addresses by depositing a true copy of the same enclosed in a post-paid, properly
addressed envelope in an official depository under the exclusive care and custody of the United States
Post Office within the State of New York.

SEE ATTACHED SERVICE LIST

 

Sworn to before me this
10th day of November, 2020..

 

 

 
Case o-20-/lof/-reg. VOC 150-4 FnuedlijlO;ceO Entered 11/10/20 l4ilcisf

SERVICE LIST

Brad Resnick
1 Spread Oak Lane
East Hampton, NY 11203

David Camhi
1715 Trapani Lane
Boynton Beach, FL 3472

Diamond Finance Co., Inc.
2200 Marcus Avenue
New Hyde Park, NY 11042

Don Barkin
17382 Vua Capri
Boca Raton, FL 33496

Eugenie Barnett
1451 E. 84th Street, 1st Floor
Brooklyn, NY 11236-5127

Harold Herling
20 Emerson Road
Glen Head, NY 11545

Harvey Stevens

8 East 83rd Street
Apt. 1OF  .

New York, NY 10028

Herbert Brooks

35 N. Chatsworth Ave.
Apt. 2b

Larchmont, NY 10538

Hewlett Trading Co.
3242 Hewlett Avenue
Merrick, NY 11566

Internal Revenue Service
2 Metro Tech Center
100 Myrtle Avenue
Brooklyn, NY 11201

 

 
Case o-20-/lof/-reg. VOC 150-4 FnuedlijlO;ceO Entered 11/10/20 l4ilcisf

Internal Revenue Service
P.O. Box 7346
Philadelphia, PA 19101-7346

John DiNoia
15 Yellowstone Drive
West Nyack, NY 10994

Joseph Dinoia
777 NE 4th Avenue
Fort Lauderdale, FL 33304

Lawrence Wolfin
395 Faletti Circle
Westwood, NJ 07675

Mark Scherr

c/o Derek Scherr Esq.
885 Third Avenue
Suite 3040

New York, NY 10022

Marvin Scheber

641 5th Avenue

#43B

New York, NY 10022

Maxx Wattenberg
225th Avenue
New York, NY 10010

Mitchell Cooper
407 McKinney Falls Lane
Georgetown, TX 78633

Nickolas Mundy
16 Court Street
Brooklyn, NY 11241

NYS Department of Taxation & Finance
Bankruptcy Unit Special Procedures
P.O. Box 5300

Albany, NY 12205

 
Case o-20-/lof/-reg. VOC 150-4 FnuedlijlO;ceO Entered 11/10/20 l4ilcisf

Office of the United States Trustee
Alfonse M. D’Amato Courthouse
560 Federal Plaza

Central Islip, NY 11722

Richard Berman
3241 Hewlett Avenue
Merrick, NY 11566

Roger Schneier
8167 Valhalla Dr.
Delray Beach, FL 33446

Roger Shyer
19505 Pianters Point Drive
Boca Raton, FL 33434-5147

Sansone Dealer Group

Legal Services Department

on behalf Sansone Jr’s Rt 66 ALuto Mall
P.O. Box 1996 - 308 Drum Point Rd.
2nd Flr, Suite 1

Brick, New Jersey 08723

Atin: D, Lotrech

Scott Scherr
290 South Maya Palm Drive
Boca Raton, FL 33432,

State of New York

Office of the Attorney General
120 Broadway

New York, NY 10271

Steven Camhi
6854 Finamore Circle
Lake Worth, FL 33467

Theodore Greenburg
16209 Mira Vista Lane
Delray Beach, FL 33446

 
Case o-20-/lof/-reg. VOC 150-4 FnuedlijlO;ceO Entered 11/10/20 l4ilcisf

U.S. Department of Justice, Tax Division
P.O. Box 55

Ben Franklin Station

Washington, DC 20044

United States Attorney’s Office
Eastern District of New York

610 Federal Plaza, 5th Floor
Central Islip, NY 11722-4454
Attn: L,I. Bankruptcy Processing

Wayne Wattenberg
3 Woodage Lane
Brookville, NY 11545

Westlake Financial
4751 Willshire Blvd.
Los Angeles, CA 90010

 

 
